Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
After Final Amendment
The after final amendment, dated 6/22/2021, has been entered.  In addition to the after final amendment and Examiner’s Amendment has been made, as detailed below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Within the specification, paragraph [0132], line 3: “and radially spaced apart from” has been deleted.
Within claim 2, lines 16-17: “extend in an angled direction radially outward from the expandable tubular anchor member and” has been deleted.
Within claim 10, lines 11-12: “extend in an angled direction radially outward from the body of the expandable tubular anchor member and” has been deleted.
Within claim 10, lines 20-21: “extend in an angled direction radially outward from the body of the expandable tubular anchor member and” has been deleted.
Claim 13 is cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no references alone nor in combination which disclose: 
A replacement heart valve comprising an expandable tubular anchor, a plurality of leaflets therein, a first set of circumferential grasping elements proximate an inflow end of the anchor, and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/REBECCA S PRESTON/Examiner, Art Unit 3774